DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 14-15 and 18-20 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 17073621 (US reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the instant application, anticipates co-pending application 17073621, as an example. Claim 1 of the instant application therefore is not patently distinct from the US application’s claim 1 and as such is unpatentable for obvious-type double patenting. 
Claims 2-7 of the instant application corresponds to various limitations as recited in claims 2-8 of the US application and are rejected on the ground of non-statutory obviousness-type double patenting on the same rationale as claim 1 above. 
Claims 14-15 and 18-20 of the instant application corresponds to various limitations as recited in claims 2-8 of the US application and are rejected on the ground of non-statutory obviousness-type double patenting on the same rationale as claim 1 above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David 20030135693 herein David.
Per claim 1, David discloses: a plurality of bank groups, wherein each bank group comprises a plurality of memory banks; (fig. 2 dram)  a plurality of row buffers, wherein at least one row buffer of the plurality of row buffers is associated with each memory bank of the plurality of memory banks; (fig. 2 buffer) a cache comprising a plurality of cache lines; (fig. 2 cache) a processing logic communicatively coupled to the plurality of bank groups and the plurality of row buffers, (fig. controller) the processing logic to perform operations comprising: receiving an activate command specifying a row of a memory bank of the plurality of memory banks; fetching data from the specified row to a row buffer of the plurality of row buffers; and copying the data to a cache line of the plurality of cache lines (¶0041, Table 1; During the first transfer period, the command[1:0] lines carry a destination designation (Dest) that identifies to which memory module the command is intended. During the second transfer period the command[2:0] lines carry state information for a row address strobe (RAS), a column address strobe (CAS), and a write enable signal (WE). During the fourth transfer period, the command 0 line gives an indication that there is no cache hit; ¶0048; The read and preload command involves reading a line of data out of the DRAM devices of the identified memory module and then preloading an additional line of data into the data cache).
Per claim 2, David discloses: wherein the memory device is a dynamic random access memory (DRAM) device (fig. 2, ¶0015; The memory module 220 includes DRAM components 223, 224, 225, and 226 ).
Per claim 3, David discloses: wherein the cache is a static random access memory (SRAM) device (fig. 2, ¶0020; The data cache and logic units 500, 238, 248, and 258 may include either embedded DRAM or static random access memory (SRAM)).
Per claim 4, David discloses: wherein the processing logic comprises a content- addressable memory (CAM) circuit to translate a memory address to one of: an identifier of a particular row of a particular memory bank of the plurality of memory banks or an identifier of a particular line of the cache (fig. 4; memory module 1 tag unit 400. The address lines A[26:17-n] 303 are received at a tag way 1, tag way 2, tag way 3, and tag way 4 units. These tag way units contain arrays of tag addresses. Because the cache for this example embodiment is a 4-way set associative cache, there are tag arrays for each of the 4 ways; examiner notes that the associative cache is content addressable).
Per claim 5, David discloses: wherein the processing logic is to further perform operations comprising: receiving a read command specifying a column address; reading at least a part of the data from a location of the cache line, wherein the location is identified by the column address (Table 2, ¶0044; The cache fetch command information is much the same as that for the activate command. However, in the fourth transfer period, the command 0 line carries an indication of a cache hit. The command[2:1] lines carry information indicating which cache way is implicated by the cache hit during the fourth transfer period. By providing the cache hit and way information in the last transfer period, the cache tag and logic unit 300 has the maximum amount of time to perform a tag look-up and to determine which command to transfer).
Per claim 6, David discloses: wherein the processing logic is to further perform operations comprising: receiving a write command specifying a column address and new data; storing the new data to a location of the cache line, wherein the location is identified by the column address (Table 3, ¶0048; The read and preload command involves reading a line of data out of the DRAM devices of the identified memory module and then preloading an additional line of data into the data cache. ).

Per claim 8, David discloses: a plurality of bank groups, wherein each bank group comprises a plurality of memory banks; (fig. 2 dram)   a plurality of row buffers communicatively coupled to the plurality of bank groups; (fig. 2 buffer) a cache comprising a plurality of cache lines; (fig. 2 cache); a plurality of cache lines; a content-addressable memory (CAM) circuit to translate a memory address to one of: an identifier of a particular row of a particular memory bank of the plurality of memory banks or an identifier of a particular line of the cache; (fig. 4; memory module 1 tag unit 400. The address lines A[26:17-n] 303 are received at a tag way 1, tag way 2, tag way 3, and tag way 4 units. These tag way units contain arrays of tag addresses. Because the cache for this example embodiment is a 4-way set associative cache, there are tag arrays for each of the 4 ways; examiner notes that the associative cache is content addressable) a processing logic communicatively coupled to the plurality of bank groups and the plurality of row buffers, (fig. 4 controller) the processing logic to perform operations comprising: receiving a read command specifying a memory address; Docket No. 34300.706 (L0462) Client Matter No. 2020-0690.00/US 26translating, by the CAM circuit, the memory address to an identifier of a cache line of the plurality of cache lines; and reading data from the cache line (¶0041, Table 1; During the first transfer period, the command[1:0] lines carry a destination designation (Dest) that identifies to which memory module the command is intended. During the second transfer period the command[2:0] lines carry state information for a row address strobe (RAS), a column address strobe (CAS), and a write enable signal (WE). During the fourth transfer period, the command 0 line gives an indication that there is no cache hit; ¶0048; The read and preload command involves reading a line of data out of the DRAM devices of the identified memory module and then preloading an additional line of data into the data cache).
Per claim 9, David discloses: wherein each memory bank of the plurality of memory banks is a dynamic random access memory (DRAM) bank (fig. 2, ¶0015; The memory module 220 includes DRAM components 223, 224, 225, and 226 ).
Per claim 10, David discloses: wherein the cache is a static random access memory (SRAM) devicee (fig. 2, ¶0020; The data cache and logic units 500, 238, 248, and 258 may include either embedded DRAM or static random access memory (SRAM)).
Per claim 11, David discloses: wherein one or more row buffers of the plurality of row buffers are associated with each memory bank of the plurality of memory banks (fig. 4 buffer).
Per claim 12, David discloses: wherein the processing logic is to further perform operations comprising: receiving a write command specifying the memory address and new data; translating, by the CAM circuit, the memory address to the identifier of the cache line of the plurality of cache lines; and storing the new data to the cache line (Table 3, ¶0048; The read and preload command involves reading a line of data out of the DRAM devices of the identified memory module and then preloading an additional line of data into the data cache; fig. 4; memory module 1 tag unit 400. The address lines A[26:17-n] 303 are received at a tag way 1, tag way 2, tag way 3, and tag way 4 units. These tag way units contain arrays of tag addresses. Because the cache for this example embodiment is a 4-way set associative cache, there are tag arrays for each of the 4 ways; examiner notes that the associative cache is content addressable).
Per claim 14, David discloses: receiving, by a memory device, an activate command specifying a cache hint and a row of a memory bank of a plurality of memory banks of the memory device; Docket No. 34300.706 (L0462)(¶0044; The cache fetch command information is much the same as that for the activate command. However, in the fourth transfer period, the command 0 line carries an indication of a cache hit. The command[2:1] lines carry information indicating which cache way is implicated by the cache hit during the fourth transfer period; examiner notes that the cache hint interpreted as indicating a likelihood of a hit or miss) Client Matter No. 2020-0690.00/US27fetching data from the specified row to a row buffer of a plurality of row buffers of the memory device; (¶0044; Table 2, By providing the cache hit and way information in the last transfer period, the cache tag and logic unit 300 has the maximum amount of time to perform a tag look-up and to determine which command to transfer) copying, based on the cache hint interpreted in view of a caching policy associated with the memory device, the data to a cache line of a plurality of cache lines of the memory device (¶0045; The read command causes data to be read out of DRAM without being loaded into the cache; the examiner notes that the data is is retrieved from the DRAM via its corresponding row buffer).
Per claim 15, David discloses: wherein the memory device is a dynamic random access memory (DRAM) device (fig. 2, ¶0015; The memory module 220 includes DRAM components 223, 224, 225, and 226 ).
Per claim 16, David discloses: wherein the cache is a static random access memory (SRAM) device (fig. 2, ¶0020; The data cache and logic units 500, 238, 248, and 258 may include either embedded DRAM or static random access memory (SRAM)).
Per claim 17, David discloses:  translating, by a content-addressable memory (CAM) circuit, an identifier of the memory bank and identifier of the row to an identifier of the cache line (fig. 4; memory module 1 tag unit 400. The address lines A[26:17-n] 303 are received at a tag way 1, tag way 2, tag way 3, and tag way 4 units. These tag way units contain arrays of tag addresses. Because the cache for this example embodiment is a 4-way set associative cache, there are tag arrays for each of the 4 ways; examiner notes that the associative cache is content addressable).
Per claim 18, David discloses: receiving a read command specifying a column address; reading at least a part of the data from a location of the cache line, wherein the location is identified by the column address (Table 2, ¶0044; The cache fetch command information is much the same as that for the activate command. However, in the fourth transfer period, the command 0 line carries an indication of a cache hit. The command[2:1] lines carry information indicating which cache way is implicated by the cache hit during the fourth transfer period. By providing the cache hit and way information in the last transfer period, the cache tag and logic unit 300 has the maximum amount of time to perform a tag look-up and to determine which command to transfer).
Per claim 19, David discloses:  receiving a write command specifying a column address and new data; storing the new data to a location of the cache line, wherein the location is identified by the column address (Table 3, ¶0048; The read and preload command involves reading a line of data out of the DRAM devices of the identified memory module and then preloading an additional line of data into the data cache. ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David 20030135693 herein David in view of Alam 20180314635 herein Alam.
Per claim 7, David discloses evicting of entries after the active command but does not specifically disclose: wherein the processing logic is to further perform operations comprising: receiving a precharge command specifying the row of the memory bank; copying the data from the cache line to the row of the memory bank.
However, Alam discloses: wherein the processing logic is to further perform operations comprising: receiving a precharge command specifying the row of the memory bank; copying the data from the cache line to the row of the memory bank (¶0026; As shown in FIG. 3, the write-back operation for BANK1 PAGE1 at block 313 occurs once the activate operation 320 for BANK1 PAGE2 has completed. While FIG. 3 labels block 313 as “PRECHARGE WRITE-BACK BANK1 PAGE1,” it should be appreciated that the write-back operations performed in block 313 are, in some cases, not the result of a precharge command received by the memory. In some embodiments, the indication that the read/write operations to a page are complete is based on receipt of a precharge command by the memory device).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combines the teachings David’s distributed cache commands and Alam’s delayed write-back to improve cache efficiency. Alam hides the time associated with the pre-charge thereby improves latency and throughput (¶0028).
Per claim 13, Alam discloses: wherein the processing logic is to further perform operations comprising: receiving a precharge command specifying the row of the memory bank; copying the data from the cache line to the row of the memory bank (¶0026; . As shown in FIG. 3, the write-back operation for BANK1 PAGE1 at block 313 occurs once the activate operation 320 for BANK1 PAGE2 has completed. While FIG. 3 labels block 313 as “PRECHARGE WRITE-BACK BANK1 PAGE1,” it should be appreciated that the write-back operations performed in block 313 are, in some cases, not the result of a precharge command received by the memory. In some embodiments, the indication that the read/write operations to a page are complete is based on receipt of a precharge command by the memory device).
Per claim 20, Alam discloses: receiving a precharge command specifying the row of the memory bank and an evict hint; responsive to determining that the evict hint is set to a first value, evicting the cache line; and copying the data from the cache line to the row of the memory bank (¶0026; . As shown in FIG. 3, the write-back operation for BANK1 PAGE1 at block 313 occurs once the activate operation 320 for BANK1 PAGE2 has completed. While FIG. 3 labels block 313 as “PRECHARGE WRITE-BACK BANK1 PAGE1,” it should be appreciated that the write-back operations performed in block 313 are, in some cases, not the result of a precharge command received by the memory. In some embodiments, the indication that the read/write operations to a page are complete is based on receipt of a pre-charge command by the memory device; examiner notes that a writeback is part of the pre-charge command serving as the hint).
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138